Citation Nr: 1133590	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  06-21 157	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for prostatitis.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty for training from April 1963 to October 1963 and on active duty from January 1964 to January 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision, by the Los Angeles, California, Regional Office (RO), which, among other things, denied the Veteran's attempt to reopen his claim of entitlement to service connection for prostatitis.  The Veteran perfected a timely appeal to that decision.  Subsequently, in May 2007, the claims folder was transferred to the VA Regional Office in San Diego, California.  

On April 27, 2011, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of this hearing is of record.  At the hearing, the Veteran withdrew his appeal except for the issue identified above.  Accordingly, there is no longer a case in controversy for review by the Board as to all other issues formerly on appeal.  

Regardless of whether the RO has determined that new and material evidence has been received sufficient to warrant reopening the Veteran's claim of entitlement to service connection for prostatitis, the Board as the final fact finder within VA, must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The underlying issue of entitlement to service connection for prostatitis is addressed in the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  In March 2003 and May 2003 rating decisions, the RO denied the Veteran's claim of service connection for prostatitis.  The Veteran did not perfect an appeal.  

2.  The evidence received subsequent to the last final denial of the Veteran's claim for service connection for prostatitis is new, and is also material because it raises a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  A May 2003 rating decision on the question of service connection for prostatitis is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for prostatitis.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a claimant fails to timely appeal an RO decision denying his claim for benefits, that decision becomes final and can no longer be challenged.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The service treatment records (STRs) indicate that the Veteran was seen on June 23, 1964 for complaints of lower right-sided chest pain, shortness of breath and nausea; he appeared anxious.  On examination, it was noted that his prostate was boggy and tender.  The impression was prostatitis; the Veteran was treated with medication.  On June 30, 1964, the prostate was noted to be boggy and tender.  The Veteran was seen for a follow-up evaluation in July 1964; at that time, it was noted that the prostate was less tender and boggy.  The separation examination, dated in January 1967, was negative for any complaints or findings of a prostate condition; clinical evaluation of the genitourinary system and rectum was reported as normal.  

The Veteran's initial claim for service connection for prostatitis (VA Form 21-526) was received in April 2002.  The Veteran was afforded a VA examination in September 2002.  It was noted that the Veteran had a questionable history of prostatitis, which was diagnosed in 1964 while the Veteran was in military service.  It was reported that the Veteran had injured his low back and bilateral lower extremities; he also began complaining of some peroneal pain with voiding.  The Veteran indicated that he was treated with antibiotics and his symptoms have resolved somewhat; however, he still experiences occasional residual symptoms.  The Veteran reported having peroneal pain which was usually exacerbated by urinating.  The assessment was questionable history of chronic prostatitis with minimal symptoms; and painless gross hematuria.  

Also received in support of the claim were private treatment reports from Kaiser Permanente, dated from June 1976 through June 1998.  These records do not reflect any complaints of or treatment for a prostate condition.  

By a rating action in March 2003, the RO denied the Veteran's claim of entitlement to service connection for prostatitis, based on a finding that while there was a record of treatment for tender prostate in service, no permanent residual or chronic disability subject to service connection was shown by the STRs or the evidence following service.  The Veteran was informed of this decision and of his appellate and procedural rights by letter dated in March 2003.  He did not appeal that decision; therefore, it became final.  

In May 2003, the Veteran sought to reopen his claim of entitlement to service connection for prostatitis.  Submitted in support of the claim were VA progress notes dated from July 2001 to May 2003.  These records reflect a past medical history of microscopic hematuria.  A physician's note dated in June 2001 indicates that the Veteran was seen for follow-up evaluation of hematuria.  The assessment was hematuria.  

By a rating action in May 2003, the RO denied the request to reopen the claim for service connection for prostatitis; it was determined that the new evidence did not show any relationship to service.  Therefore, it was determined that the current evidence did not relate to an unestablished fact necessary to substantiate the claim and did not raise a reasonable possibility of substantiating the claim.  The Veteran did not perfect an appeal of that decision.  

Received in July 2003 were treatment records from Kaiser Permanente.  Among these records is the report of a routine health assessment, performed in June 1998, which reported a finding of a slightly larger right prostate lobe.  In a medical statement dated in June 2003, Dr. Donald Vogt indicated that the Veteran was seen for an opinion regarding foot injuries that he claimed he sustained in 1964 when he fell from a telephone pole.  

Of record are VA progress notes dated from September 2002 to September 2003.  These records show a past medical history of microscopic hematuria.  

Received in February 2004 was a statement in support of claim (VA Form 21-4138), wherein the Veteran sought to reopen his claim of entitlement to service connection for prostatitis.  Submitted in support of the claim were VA progress notes dated from September 2003 to May 2006.  During a clinical visit in December 2003, the Veteran indicated that he fell off a pole in 1964 and he thinks that this caused hematuria.  It was noted that a treatment note in 1977 showed hematuria, but work-up was normal.  The assessment was microscopic hematuria, and he was referred to a urology clinic for evaluation.  The Veteran was seen at the urology clinic in October 2004; he underwent a cystoscopy.  The pertinent diagnosis was microhematuria.  A subsequent treatment report dated in October 2004 reflects an assessment of benign hypertrophy of the prostate without microscopic hematuria.  

Of record is a medical statement from the Veteran's primary care physician at VA, dated in February 2005, indicating that the Veteran believed that his current medical conditions were due to a fall that took place in Korea in 1964.  The physician reported that the Veteran was working on a telephone pole about 45 feet above ground in the winter of 1964 when he fell to the ground and landed on his left buttock, left leg and foot; he also felt severe neck and back pain.  The physician stated that it was his belief that the Veteran's neck, low back and foot problems were related to the fall in service.  

Also of record are VA progress notes dated from March 2006 through December 2007.  During a clinical visit in October 2006, the Veteran expressed concern about his prostate; it was noted that he was on Tarazosin for benign prostatic hypertrophy but complained of feeling worse on medication.  On examination, the Veteran complained of intermittent throbbing groin; however clinical findings were normal.  The assessment was hypertrophy (benign) of prostate without urinary obstruction and microscopic hematuria.  In March 2007, the Veteran was diagnosed with benign hypertrophy of the prostate without urinary obstruction with nocturia.  

Received in September 2008 were treatment reports from Kaiser Permanente dated from September 1969 to June 1998.  These records show that the Veteran was diagnosed with hematuria in 1980 and 1991.  

Received in August 2009 were VA progress notes dated from April 2009 to August 2009.  These records reflect diagnoses of benign hypertrophy of the prostate and microscopic hematuria.  Subsequently received in September 2009 was a VA medical certificate dated in June 1979 indicating that the Veteran had a past medical history of hematuria in 1977 and again 6 months earlier.  The pertinent diagnosis was upper respiratory infection with past history of hematuria.  

VA progress notes dated from September 2009 through August 2010 show that the Veteran continues to receive follow-up evaluation for benign hypertrophy of the prostate without microscopic hematuria.  

At his personal hearing in April 2011, the Veteran reported that, after his fall in South Korea in 1964, he was diagnosed with a boggy prostate; he noted that, 5 months prior to his fall, in January 1964, he had had a normal examination.  The Veteran stated that he was currently diagnosed with an enlarged prostate and was on daily medications.  The Veteran indicated that in 1977 he was told that he had blood in his urine; he stated that it was the first time he learned that he had prostate problems.  

The Veteran was denied service connection for prostatitis in a March 2003 rating decision.  At that time, the RO denied the Veteran's claim on the basis that there was no evidence of prostatitis in service.  Subsequently, in May 2003, the RO denied the Veteran's attempt to reopen his claim because there was no evidence suggesting that the Veteran's in-service episode of prostatitis was related to his current prostate disorder.  Therefore, for the evidence to be material in this case, it must address this unestablished fact.  

Since the May 2003 rating decision, the additional evidence received includes VA progress notes dated through August 2010, replete with references to treatment for benign prostate hypertrophy.  VA treatment reports indicating that the Veteran had been having problems with hematuria as early as 1977.  The Veteran has also submitted private treatment records, which show diagnoses of and treatment for hematuria.  In addition, the additional evidence also includes the transcript of the Veteran's April 2011 hearing before the undersigned in which the Veteran contends that he began experiencing prostate problems in service after a fall in Korea in 1964.  The credibility of this evidence is presumed for the purposes of reopening a previously denied claim.  See Justus supra.  

The record also include a medical statement from the Veteran's primary care physician, dated in February 2005, indicating that the Veteran believed that his current medical conditions are due to a fall which took place in Korea in 1964.  The physician stated that many of the Veteran's physical problems are due to the fall in service.  This new evidence of record, especially the evidence showing hematuria many years earlier, raises a reasonable possibility of substantiating the Veteran's claim of service connection.  As such, the Veteran's claim of entitlement to service connection for prostatitis is reopened.  


ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection for prostatitis.  To this extent, the appeal is granted.  


REMAND

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (B) establishes that the veteran suffered an event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury or disease in service or with another service-connected disability.  

For the following reasons, the Board finds that the instant matter should be remanded for a VA medical examination pursuant to 38 C.F.R. § 3.159(c) (4).  

The service treatment records demonstrate that the Veteran was treated for prostatitis in June 1964.  There are no further records demonstrating that the Veteran was treated for prostatitis during his military service, and according to the Veteran's January 1967 separation examination, his genitourinary system was normal at the time of separation and he had no defects or diagnoses.  Therefore, the evidence does not demonstrate that the Veteran suffered from a chronic disorder of the prostate during his active military service.  

Nevertheless, post-service medical records, including VA as well as private treatment reports reflect findings of hematuria as early as 1977.  Moreover, current VA progress notes reflect that the Veteran is receiving ongoing clinical evaluation and treatment for benign hypertrophy of the prostate.  A medical statement from the Veteran's treatment physician at the VA, dated in February 2005, suggests that many of his current disabilities are related to the fall in service in 1964.  

During the Veteran's April 2011 hearing, he testified that he began having prostate problems after falling off of a telephone pole in Korea and hurting his back in 1964; he was diagnosed with a boggy prostate.  The Veteran stated that he was currently diagnosed with an enlarged prostate and was on daily medications.  As a layperson, the Veteran is competent to testify to symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  

Based on the above evidence, the Board concludes that the Veteran is entitled to a VA examination for the purposes of determining the likely onset of his current prostatitis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (a VA examination is necessary when there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; when there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; when there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and when there otherwise is sufficient competent medical evidence of record to make a decision on the claim).  

The record demonstrates that the Veteran was treated for prostatitis during military service.  Furthermore, the evidence demonstrates that the Veteran currently suffers from a chronic prostate condition, and the evidence of record appears to suggest the possibility that his prostate condition may be related to military service.  The Court in McLendon observed that the third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

1.  The Veteran should be afforded a VA genitourinary examination in order to determine whether his prostate disorder is traceable to his period of military service.  The Veteran's claims file must be made available to the examiner prior to the examination.  All necessary special studies or tests should be accomplished.  After the completion of the examination, the examiner should provide an opinion as to whether it is at least as likely as not that any prostate disorder found is related to any event or injury in service, including the episode of prostatitis noted in service.  The reasons and bases for all opinions should be provided.  The examiner must specifically review the service treatment records before offering an opinion.  

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

2.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  All actions should be documented in the claims file. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Thereafter, the AOJ should re-adjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran should be given the opportunity to respond.  

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  By this remand the Board intimates no opinion, either legal or factual, as to the ultimate determination warranted in this case.  The purposes of this remand are to further develop the record and to afford the Veteran due process of law.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


